DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered. 


Claims Status
Claims 1, 3, 4, 6, 10, 12, 13, 15 and 23 have been amended.
Claims 19-21 were previously canceled.
Claims 1-18 and 22-24 are pending and allowable, as set forth below.


Response to Arguments
Applicant’s arguments, filed 2/22/2021, have been fully considered and are persuasive, in view of the accompanying amendments.  The rejection under 35 USC 103 has been withdrawn.



Allowable Subject Matter
Claims 1-18 and 22-24 are allowable over the prior art.  The following is a statement of reasons for indicating allowable subject matter:
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

Claims 1 and 10:
a universal search bar of a user interface associated with and operable within the single retailer to provide a single search tool configured to enable a customer to search one or more databases of the single retailer for at least retail product inventories available at the single retailer and a plurality of the retail locations of the single retailer, wherein a control circuit associates a search term in the universal search bar as being either associated with the retail product inventories or the plurality of the retail locations and searches the one or more databases accordingly, wherein the single retailer comprises the physical retail stores associated with the single retailer; 

The most germane prior art made of record includes U.S. Publication No. 2016/0005095 ("Isaacson"), U.S. Publication No. 2010/0217756 ("Guha"), and U.S. Publication No. 2005/0216446 ("Hall").

While Isaacson, Guha and Hall disclose many of the limitations as claimed in claims 1 and 10, Isaacson, Guha and Hall do not disclose a universal search bar of a user interface associated with and operable within the single retailer to provide a single search tool configured to enable a customer to search one or more databases of the single retailer for at least retail product inventories available at the single retailer and a plurality of the retail locations of the single retailer, wherein a control circuit associates a search term in the universal search bar as being either associated with the retail product wherein the single retailer comprises the physical retail stores associated with the single retailer.
Isaacson teaches a method for providing a buy option within search results of a generalized search engine, including a universal search bar, a control circuit, a user interface, memory device and one or more databases (see at least Isaacson, Fig. 1, 2, 7; para [0049], [0073], [0106], [0160], [0190]).  However, Isaacson fails to incorporate a universal search bar of a user interface associated with and operable within the single retailer to provide a single search tool configured to enable a customer to search one or more databases of the single retailer for at least retail product inventories available at the single retailer and a plurality of the retail locations of the single retailer, wherein a control circuit associates a search term in the universal search bar as being either associated with the retail product inventories or the plurality of the retail locations and searches the one or more databases accordingly, wherein the single retailer comprises the physical retail stores associated with the single retailer.
Guha teaches a programmable search engine system including a control circuit associating a search term in the universal search bar with one or more databases (see at least Guha, para [0027], [0029]).  However, Guha also fails to incorporate a universal search bar of a user interface associated with and operable within the single retailer to provide a single search tool configured to enable a customer to search one or more databases of the single retailer for at least retail product inventories available at the single retailer and a plurality of the retail locations of the single retailer, wherein a control circuit associates a search term in the universal search bar as being either associated with the retail product inventories or the plurality of the retail locations and searches the one or more databases accordingly, wherein the single retailer comprises the physical retail stores associated with the single retailer.
Hall teaches a process to delivery pre-populated search suggestions to search engine search boxes including determining a first term associated with a customer based on data obtained from the customer, and initiating entry of the first term prior to a receipt of an initial input (see at least Hall, para [0057]-[0075]).  However, Hall also fails to incorporate a universal search bar of a user interface associated with and operable within the single retailer to provide a single search tool configured to enable a customer to search one or more databases of the single retailer for at least retail product inventories available at the single retailer and a plurality of the retail locations of the single retailer, wherein a control wherein the single retailer comprises the physical retail stores associated with the single retailer.

Additionally, PTO 892-U, the NPL article "Deriving query intents from web search engine queries," discloses the automatic classification of queries according to their intent.  Although the article discusses understanding queries such that the intent of the query can be known in advance, the article fails to incorporate a universal search bar of a user interface associated with and operable within the single retailer to provide a single search tool configured to enable a customer to search one or more databases of the single retailer for at least retail product inventories available at the single retailer and a plurality of the retail locations of the single retailer, wherein a control circuit associates a search term in the universal search bar as being either associated with the retail product inventories or the plurality of the retail locations and searches the one or more databases accordingly, wherein the single retailer comprises the physical retail stores associated with the single retailer, as is required by the claims.  Therefore the cited NPL article does not render the claimed invention novel or non-obvious.

	Lastly, the Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  Moreover, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached at 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684